DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joel Gotkin (Reg. No. 66,316) on 5/13/2022.

The application has been amended as follows:

In the Specification, paragraph beginning on page 3, line 1:
According to an aspect of the present disclosure, there is provided an electronic device configured to be foldable by a folding portion. The electronic device includes a-2-Application No. 16/983,845 processor and a first and a second display, at least one of which including portions disposed on both sides of a fold at the folding portion. The processor is configured to receive a contact operation performed on one of the first display and the second display, and perform, in response to a change in a folding angle of the folding portion, first display control on an other one of the first display and the second display in accordance with a contact point of the contact operation on the one of the first display and the second display. The processor is configured to perform the first display control on the other one of the second display and the first display in response to the change in the folding angle at the folding portion occurring within a predetermined time from the contact operation.

In the Abstract:
An electronic device configured to be foldable by a folding portion. The electronic device includes a processor and a first and a second display, at least one of which including portions disposed on both sides of a fold at the folding portion. The processor is configured to receive a contact operation performed on one of the first display and the second display, and perform, in response to a change in a folding angle of the folding portion, first display control on an other one of the first display and the second display in accordance with a contact point of the contact operation on the one of the first display and the second display. The processor is configured to perform the first display control on the other one of the second display and the first display in response to the change in the folding angle at the folding portion occurring within a predetermined time from the contact operation.

In claim 1:
An electronic device configured to be foldable by a folding portion, comprising: a processor; and a first and a second display, at least one of which including portions disposed on both sides of a fold at the folding portion, wherein the processor is configured to: receive a contact operation performed on one of the first display and the second display; and perform, in response to a change in a folding angle of the folding portion, first display control on an other one of the first display and the second display in accordance with a contact point of the contact operation on the one of the first display and the second display, wherein the processor is configured to perform the first display control on the other one of the second display and the first display in response to the change in the folding angle at the folding portion occurring within a predetermined time from the contact operation.

	In claim 20:
A non-transitory computer readable medium storing a computer program causing an electronic device configured to be foldable by a folding portion to execute a process, the electronic device including: a procesor; and a first display and a second display, at least one of which including portions disposed on both sides of a fold at the folding portion, the process comprising: receiving a contact operation performed on one of the first display and the second display; and performing, in response to a change in a folding angle of the folding portion, first display control on an other one of the first display and the second display in accordance with a contact point of the contact operation on the one of the first display and the second display, wherein the processor is configured to perform the first display control on the other one of the second display and the first display in response to the change in the folding angle at the folding portion occurring within a predetermined time from the contact operation.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is 571-270-7995.  The examiner can normally be reached on Monday - Friday, 9 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Temesghen Ghebretinsae can be reached at 571-272-3017. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yaron Cohen/
Examiner, Art Unit 2626